Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 03/11/2021 have been considered and approved by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5, 9, 11, 12, 14, 17, and 19 are objected to because of the following informalities:  
The phrase, “away form” as recited in claim 5 should be written as “away from”.
The word, “being” as recited in claim 9, is not proper here, because the verb in the clause must be a simple indicative verb rather than a participle.
The phrase, “a underfill”, as recited in claim 19 should be written as “an underfill”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “a first chip mounted on the chip area of the solder resist layer and electrically connected to the substrate; and an encapsulation formed on the chip area and the external area of the substrate to encapsulate the first chip” is unclear with regard to how the connections from the first chip are possible when both the encapsulation and the solder mask separate the first chip from the substrate.
Regarding claim 4, the limitation, “wherein the annular opening is closer to the chip area” is unclear with regard to the relationship being recited. In particular, the limitation is unclear in a practical sense with regard to how it further limits the remainder of the claim, since the earlier recited limitations describing the chip area and the annular opening appear to require that they directly abut one another, so that they must be ‘closer’ to each other than either is to any other feature of the invention.
[AltContent: rect]Regarding claims 8-12, the limitations: (see (i) and (ii) 
(i) “wherein the annular opening further has a corner corresponding to a corner of the chip area” is unclear with regards to how it further limits the remainder of the claim, since the corners of the chip area define the corners of the annular opening as it has been recited earlier.
(ii) “being wider than other parts of the annular opening” is unclear with regard to how it further limits the remainder of the claim. While a vertex-to-vertex ‘width’ of an annular opening would span a greater distance than a perpendicular from the middle of a side, is this not inherently true of any corner of an annular opening?
Reference Cited
The reference of interest is cited:
KIKUCHI et al. (JP 2014063881 A) introduces a coreless type wiring board including terminal electrodes arranged in array on the surface of a plurality of wiring layers and a resin layer on the semiconductor chip mounting side, having a ring-shaped (annular) pattern.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816